Case 8:18-cv-02295-JVS-ADS Document 23 Filed 04/24/19 Page 1 of 3 Page ID #:74



  1   SULAIMAN LAW GROUP, LTD.
      Joseph S. Davidson (Admitted Pro Hac Vice)
  2   2500 South Highland Avenue
  3   Suite 200
      Lombard, Illinois 60148
  4   Telephone: 630-575-8181
      Facsimile: 630-581-8188
  5   E-Mail: jdavidson@sulaimanlaw.com
      Attorney for the Plaintiff
  6

  7                                UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
  8
                                                           Case No. 8:18-cv-02295-JVS-ADS
  9

 10                                                        MOTION TO CONTINUE SCHEDULING
       TIFFANY COLEMAN,                                    CONFERENCE
 11                        Plaintiff,
 12
               v.
 13
       AMERICAN HONDA FINANCE
 14    CORPORATION,

 15                        Defendant.

 16           NOW COMES Plaintiff, TIFFANY COLEMAN, through counsel, Joseph S. Davidson of
 17
      SULAIMAN LAW GROUP, LTD. seeking to continue the Scheduling Conference. In support
 18
      thereof, Plaintiff states as follows:
 19
              1.      On February 5, 2019, a Rule 26(f) Scheduling Conference was set for April 1, 2019
 20
      at 11:30 AM. [Dkt. #12].
 21

 22           2.      On March 4, 2019, Plaintiff filed a Motion to Appear Telephonically at Scheduling

 23   Conference [Dkt. 13].
 24           3.      On March 5, 2019, the Court denied Plaintiff’s Motion to Appear Telephonically at
 25
      Scheduling Conference [Dkt. 14].
 26
              4.      On March 21, 2019, the Scheduling Conference set for April 1, 2019 was continued
 27
      to April 29, 2019 at 10:00 A.M. sua sponte [Dkt. #15]
 28
                                                       1
Case 8:18-cv-02295-JVS-ADS Document 23 Filed 04/24/19 Page 2 of 3 Page ID #:75



  1          5.      Undersigned counsel will be lead attorney in this case moving forward.
  2          6.      Undersigned counsel maintains his regular office in Lombard, Illinois.
  3
             7.      Counsel for the parties must attend the Scheduling Conference in person.
  4
             8.      As result of professional obligations, it will be significantly burdensome for the
  5
      undersigned counsel to appear at the April 29, 2019 Scheduling Conference in person.
  6

  7          9.      Specifically, the undersigned counsel has an evidentiary hearing on April 30, 2019;

  8   therefore, will need to be preparing for the evidentiary hearing on April 29, 2019. See Exhibit A.

  9          10.     Accordingly, the undersigned counsel requests that this Scheduling Conference be
 10
      rescheduled to mid-May (excluding May 6, 2019 – May 10, 2019).
 11
             11.     The undersigned counsel conferred with Counsel for Defendant regarding the relief
 12
      sought herein and Defendant has no objection.
 13

 14          WHEREFORE, Plaintiff, TIFFANY COLEMAN, respectfully request the Court continue

 15   the Scheduling Conference; and grant such other relief as the Court deems just and proper.
 16
      Dated: April 24, 2019                                Respectfully submitted,
 17
                                                           TIFFANY COLEMAN
 18
                                                           By: /s/ Joseph S. Davidson
 19
                                                           Joseph S. Davidson
 20                                                        SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
 21                                                        Suite 200
                                                           Lombard, Illinois 60148
 22                                                        +1 630-581-5450
                                                           jdavidson@sulaimanlaw.com
 23
                                                           Nicholas M. Wajda
 24
                                                           WAJDA LAW GROUP, APC
 25                                                        11400 West Olympic Boulevard
                                                           Suite 200M
 26                                                        Los Angeles, California 90064
                                                           +1 310-997-0471
 27                                                        nick@wajdalawgroup.com
 28
                                                       2
Case 8:18-cv-02295-JVS-ADS Document 23 Filed 04/24/19 Page 3 of 3 Page ID #:76



  1                                    CERTIFICATE OF SERVICE
  2          I hereby certify that on April 24, 2019, I electronically filed the foregoing with the Clerk of
  3   the Court for the United States District Court for the Central District of California by using the
      CM/ECF system.
  4
                                                             /s/ Joseph S. Davidson
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                         3
